*195OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 16, 1965. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the retired Justice of the Supreme Court to whom the issues were referred for hearing and report.
The Referee sustained six charges of professional misconduct against the respondent as follows: (1) neglecting a workmen’s compensation claim, settling a third-party liability action without authorization, and failing to account for the proceeds of a settlement; (2) violating his duty as a notary public in connection with the execution of a release; (3) after filing a retainer statement with the Office of Court Administration, failing to file a closing statement; (4) failing to cooperate with the Nassau County Bar Association and the petitioner in their respective investigations of the above-mentioned complaints; (5) neglecting a matrimonial matter and not accounting for a fee of $375 paid to him; and (6) failing to co-operate with the petitioner in its investigation of the last-stated complaint.
After reviewing all of the evidence we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen P. J. Hopkins, Latham, Damiani and Titone, JJ., concur.